Exhibit 10.2

 

SECURED CONVERTIBLE NOTE

MODIFICATION AND CONVERSION AGREEMENT NO. 3

 

This Secured Convertible Note Modification and Conversion Agreement No. 3 (this
“Agreement”) is dated effective as of June 8, 2020, among Allied Esports
Entertainment, Inc., a Delaware corporation formerly known as Black Ridge
Acquisition Corp. (“Borrower”), certain undersigned direct and indirect
subsidiaries of Borrower (the “Borrower Parties”) and Knighted Pastures LLC (the
“Purchaser” and collectively with Borrower and the Borrower Parties, the
“Parties”).

 

A. Certain purchasers purchased Secured Convertible Promissory Notes (the “First
Bridge Notes”) in a $10,000,000 private placement offering (the “First Bridge”)
of Ourgame International Holdings Limited, a Cayman Islands corporation
(“Ourgame”), pursuant to the terms and conditions of that certain Convertible
Note Purchase Agreement, dated as of October 11, 2018 (the “First Purchase
Agreement”), between Ourgame and such purchasers.

 

B. Certain purchasers purchased Secured Convertible Promissory Notes (the
“Second Bridge Notes,” together with the First Bridge Notes, collectively, the
“Notes”) in a $4,000,000 private placement offering (the “Second Bridge,”
together with the First Bridge, collectively, the “Bridge Transactions”) of
Noble Link Global Limited, a British Virgin Islands entity (“Noble”), pursuant
to the terms and conditions of that certain Convertible Note Purchase Agreement,
dated as of May 17, 2019 (the “Second Purchase Agreement”), between Noble and
such purchasers. The First Purchase Agreement and Second Purchase Agreement,
together with the Notes, security agreements, share pledge security agreements,
guarantees and other documents executed in connection therewith or contemplated
thereby are each referred to herein as a “Bridge Document,” and collectively as
the “Bridge Documents.”

 

C. In order to facilitate the closing of the SPAC Transaction (as defined in the
First Purchase Agreement and Second Purchase Agreement), the purchasers of the
Notes entered into an Amendment and Acknowledgement Agreement dated as of August
5, 2019 (the “Amendment and Acknowledgement Agreement”) pursuant to which all
obligations of Ourgame and Noble under the Notes were assigned to and became the
sole obligations of Borrower, and the purchasers agreed to, among other things,
temporarily extend the maturity date of their respective Notes (the “Maturity
Date”) until August 23, 2020 (the 380th day following the closing of the SPAC
Transaction).

 

D. Each Note holder has an option, during the period commencing as of the
effective time of the SPAC Transaction and ending on the Maturity Date, to
convert all, but not less than all, the remaining unpaid principal amount of
such holder’s Note (but not any accrued interest), into a number of common
shares of Borrower (“Borrower Common Stock”) equal to (i) the principal amount
of such holder’s Note, divided by (ii) $8.50 (the “Conversion Price”).

 

E. The Parties previously entered into that certain Secured Convertible Note
Modification and Conversion Agreement dated effective as of April 29, 2020, and
that certain Secured Convertible Note Modification and Conversion Agreement No.
2 dated effective as of May 22, 2020 (collectively, the “Prior Amendments”),
pursuant to which the Purchaser converted the entire principal amount of its
Note (the “Conversion Amount”) into shares of Borrower Common Stock.

 



 

 

 

F. Pursuant to the Prior Amendments, interest continues to accrue on the
Conversion Amount, and on or before August 23, 2020, Borrower is required to pay
such accrued interest under Purchaser’s Note in the amount of $1,421,096 (the
“Accrued Interest”) to Purchaser by wire transfer of immediately available
funds.

 

G. The Purchaser has agreed to convert the Accrued Interest into additional
principal on the Purchaser’s Note upon the terms and conditions set forth in
this Agreement.

 

For good and valuable consideration, the Parties hereby acknowledge, declare and
agree as follows:

 

1.Conversion of Accrued Interest. The Parties acknowledge and agree that the
Accrued Interest is hereby converted into principal under the Note, and no
payment of interest shall be due on August 23, 2020.

 

2.Extension of Maturity Date. The Maturity Date of Purchaser’s Note is amended
to February 23, 2022.

 

3.Interest. Notwithstanding anything to the contrary set forth in the Bridge
Documents, (i) interest on the principal amount of Purchaser’s Note (i.e.,
$1,421,096) shall accrue commencing August 23, 2020 until payment in full at the
“Interest Rate” (12.0%) set forth in Purchaser’s Note, (ii) upon an Event of
Default (as defined in Purchaser’s Note), the interest rate shall increase to
the Default Interest Rate (15.0%), set forth in the Purchaser’s Note, and (iii)
there shall be no minimum interest amount payable under Purchaser’s Note, which
may be prepaid in whole or in part at any time in advance of the Maturity Date
without penalty.

 

4.No Conversion to Borrower Common Stock. Notwithstanding anything to the
contrary set forth in the Bridge Documents, neither the principal amount of
Purchaser’s Note, nor any interest thereon, shall be convertible into shares of
Borrower Common Stock.

 

5.Registration Rights. Borrower previously registered for resale shares of
Borrower Common Stock issuable upon conversion of the Purchaser’s Note at the
Conversion Price. Reasonably promptly following the date hereof, but in any
event no later than June 10, 2020, Borrower shall file an amendment to the
registration statement filed May 1, 2020 (the “New Registration Statement”)
registering, among other things, the resale of any additional shares of Borrower
Common Stock issued or issuable upon conversion of the Conversion Amount (and
the conversion of any additional principal amounts, including the Accrued
Interest converted into principal, under Purchaser’s Note) that exceeds the
amount of shares of Borrower Common Stock registered for resale under the
existing registration statement, and shall use Borrower’s best efforts to cause
the New Registration Statement to be declared effective as promptly as
practicable thereafter. For the avoidance of doubt, all of the shares of
Borrower Common Stock issued or issuable upon conversion of the Purchaser’s Note
shall not be subject to any lock-up or other prohibitions on transfer other than
such transfer restrictions imposed by applicable law (and not by any contract).

 



 2 

 

 

6.Compliance with Securities Laws and Principal Market Rules; Beneficial
Ownership Limitation. Notwithstanding anything in this Agreement to the
contrary, Borrower shall not issue, and the Purchaser shall not acquire, shares
of Borrower Common Stock upon conversion of the Note if such shares proposed to
be issued, when aggregated with all other shares of Borrower Common Stock then
owned beneficially (as calculated pursuant to Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Rule 13d-3 promulgated thereunder) by the
Purchaser and its affiliates would result in the beneficial ownership by the
Purchaser and its affiliates of more than 19.99% of the then issued and
outstanding shares of Borrower Common Stock unless (i) such ownership or voting
power would not be the largest ownership position in Borrower, or (ii) Borrower
stockholder approval is obtained for such ownership in excess of 19.99% in
accordance with the rules of The Nasdaq Stock Market.

 

7.Waiver of Lock-Up. Effective August 23, 2020, Knighted waives the lock-up
provisions that apply to Black Ridge Oil & Gas, Inc. set forth in Section 9 of
the Amendment and Acknowledgement Agreement.

 

8.Amendments. The Bridge Documents related to the Purchaser’s Note, as amended
by the Prior Amendments, are deemed amended by the terms of this Agreement
effective as of the date hereof. Except as otherwise expressly modified by this
Agreement, all terms, provisions, covenants and agreements contained in such
Bridge Documents, as amended by the Prior Amendment, shall remain unmodified and
in full force and effect, and Purchaser shall continue to have all rights, and
Borrower and the Borrower Parties shall continue to have all obligations, under
the Bridge Documents (as amended by this Agreement and the Prior Amendments).

 

9.Attorneys’ Fees. Borrower and Borrower Parties jointly and severally agree to
reimburse to Knighted (or upon request of Knighted, to pay directly) for its
reasonable legal costs and expenses incurred in connection with the negotiation
and execution of this Agreement.

 

10.Governing Law; Venue. This Agreement shall be governed by the laws of the
State of California without regard to its conflicts-of-law principles. The
Parties expressly acknowledge and agree that any judicial action to enforce any
right of any Party under this Agreement may be brought and maintained in the
State of California, and the Parties consent to the jurisdiction of the courts
of the State of California, County of Orange, and the federal courts located in
the Central District of the State of California. Accordingly, the Parties hereby
submit to the process, jurisdiction and venue of any such court. Each Party
hereby waives, and agrees not to assert, any claim that it is not personally
subject to the jurisdiction of the foregoing courts in the State of California
or that any action or other proceeding brought in compliance with this Section
is brought in an inconvenient forum.

 



 3 

 

 

11.Counterparts. This Agreement may be executed in counterparts, all of which
taken together shall constitute one agreement binding on the Parties. Facsimile
and electronically transmitted signatures (such as, for example, DocuSign) shall
be valid and binding to the same extent as original signatures. In making proof
of this Agreement, it will be necessary to produce only one copy signed by the
Party to be charged.

 

The remainder of this page is intentionally left blank.

 

 4 

 



 

IN WITNESS WHEREOF, the Parties have executed and delivered this Secured
Convertible Note Modification and Conversion Agreement No. 3 as of the date
first set forth above.

 

  Purchaser Name: Knighted Pastures LLC         Signature:  /s/ Roy Choi   Name:
Roy Choi   Title: Manager

 



 5 

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Secured
Convertible Note Modification and Conversion Agreement No. 3 as of the date
first set forth above.

 

ALLIED ESPORTS ENTERTAINMENT, INC.   WPT ENTERPRISES, INC.           By: /s/
Frank Ng   By: /s/ Frank Ng Name: Frank Ng   Name: Frank Ng Its: CEO of AESE  
Its: CEO of AESE           PEERLESS MEDIA LIMITED   ALLIED ESPORTS MEDIA, INC.  
        By: /s/ Frank Ng   By: /s/ Frank Ng Name: Frank Ng   Name: Frank Ng Its:
CEO of AESE   Its: CEO of AESE           ESPORTS ARENA LAS VEGAS, LLC   ALLIED
ESPORTS INTERNATIONAL, INC.           By: /s/ Frank Ng   By: /s/ Frank Ng Name:
Frank Ng   Name: Frank Ng Its: CEO of AESE   Its: CEO of AESE           ELC
GAMING GMBH   PEERLESS MEDIA HOLDING CO.           By: /s/ Frank Ng   By: /s/
Frank Ng Name: Frank Ng   Name: Frank Ng Its: CEO of AESE   Its: CEO of AESE    
      CLUB SERVICES, INC.                 By: /s/ Frank Ng       Name: Frank Ng
      Its: CEO of AESE      

 



 6 

 